Sticker to Prospectus The Prospectus for ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. (“Fund Fourteen”) consists of (1) this sticker, (2) the Prospectus, dated May 5, 2010, (3) Supplement No. 1, dated May 14, 2010, (4) Supplement No. 2, dated August 16, 2010, and (5) this Supplement No. 3, dated November 12, 2010, which contains information related to the current status of the offering, provides information regarding certain transactions entered into by Fund Fourteen, updates certain information regarding funds sponsored by affiliates of Fund Fourteen’s General Partner, and updates certain financial information in the Prospectus. Filed Pursuant to Rule 424(b)(3) SEC File No. 333-153849 ICON EQUIPMENT AND CORPORATE INFRASTRUCTURE FUND FOURTEEN, L.P. SUPPLEMENT NO. 3 DATED NOVEMBER 12, 2010 TO PROSPECTUS DATED MAY 5, 2010 Summary ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. (“Fund Fourteen”) is providing you with this Supplement No. 3, dated November 12, 2010, to update the Prospectus, dated May 5, 2010, as amended by Supplement No. 1, dated May 14, 2010, and Supplement No. 2, dated August 16, 2010.The information in this Supplement No. 3 supplements, modifies and supersedes some of the information contained in the Fund Fourteen Prospectus, as amended by Supplement No. 1 and Supplement No. 2.This Supplement No. 3 forms a part of, and must be accompanied or preceded by, the Prospectus, Supplement No. 1 and Supplement No. 2. The primary purposes of this Supplement No. 3 are to: · Describe the current status of the offering; · Provide information regarding certain transactions entered into by Fund Fourteen; · Update certain information regarding funds sponsored by affiliates of Fund Fourteen’s general partner, ICON GP 14, LLC (the “General Partner”); and · Update certain financial information of Fund Fourteen to September 30, 2010. Current Status of the Offering The initial closing date for Fund Fourteen was June 19, 2009, the date at which Fund Fourteen had raised $1,200,000 and reached the minimum offering amount.On August 27, 2009, Fund Fourteen achieved the $20,000,000 minimum offering for the Commonwealth of Pennsylvania and the State of Tennessee.As ofNovember 5, 2010, 174,424limited partnership interests have been sold to 4,862 limited partners, representing $173,997,113 of capital contributions to Fund Fourteen. Compensation Paid to Affiliates and Certain Non-Affiliates Through November 5, 2010, Fund Fourteen paid and/or accrued the following fees in connection with its offering of its limited partnership interests:(i) sales commissions to third parties in the amount of $11,715,502and (ii) underwriting fees to affiliated parties in the amount of $5,047,769.Through November 5, 2010, organizational and offering expenses in the amount of $2,461,169 were paid or incurred by Fund Fourteen, its General Partner, or its General Partner’s affiliates.These fees and expense reimbursements are described on pages 35 and 36 of the Prospectus. S - 1 Recent Transactions Note Receivable Secured by Aframax Tankers On June 30, 2010, Fund Fourteen, through its wholly-owned subsidiary, ICON Palmali 14, LLC (“ICON Palmali 14”), participated in a $96,000,000 loan facility by making a second priority secured term loan to Ocean Navigation 5 Co. Ltd. and Ocean Navigation 6 Co. Ltd. (collectively, “Ocean Navigation”) pursuant to a loan agreement.The proceeds of the loan were used by Ocean Navigation to purchase two Aframax tanker vessels, the Shah Deniz and the Absheron.On July 28, 2010 and September 14, 2010, ICON Palmali 14 funded the loan in the aggregate amount of $14,400,000 to Ocean Navigation.Interest on the secured term loan accrues at a rate of 15.25% per year and is payable quarterly in arrears for a period of six years from the delivery date of each vessel.The entire principal amount will be due at the maturity of the loan. In connection with the loan, ICON Palmali 14 collected (i) arrangement fees in the amount of $360,000 and (ii) unused commitment fees in the amount of approximately $38,000.Fund Fourteen paid an acquisition fee to the Investment Manager of $1,735,500 relating to ICON Palmali 14’s investment in this transaction. The loan is secured by, among other things, second priority security interests in (i) the vessels, (ii) the earnings from the vessels and (iii) the equity interests of Ocean Navigation.In addition, Ocean Navigation or the Palmali Guarantors (as defined below) must provide ICON Palmali 14 additional security for the loan with a fair market value of not less than $10,000,000 within twelve months of the date of the loan agreement.All of Ocean Navigation’s obligations under the loan agreement are guaranteed by its direct and indirect parent companies and affiliates, Palmali Holding Company Limited, Palmali International Holding Company Limited, Palocean Shipping Limited and Ocean Holding Company Limited (collectively, the “Palmali Guarantors”). Note Receivable Secured by Metal Cladding and Production Equipment On September 1, 2010, Fund Fourteen made a secured term loan to EMS Enterprise Holdings, LLC, EMS Holdings II, LLC, EMS Engineered Materials Solutions, LLC, EMS CUP, LLC and EMS EUROPE, LLC (collectively, “EMS”) in the amount of $4,800,000.Interest on the loan accrues at a rate of 13% per year and is payable monthly in arrears for a period of forty-eight months.EMS will make interest only payments for the first six months, followed by forty-two monthly payments of principal and interest. The loan is secured by, among other things, (i) a first priority security interest in all of EMS’s existing and hereafter acquired U.S. assets (excluding accounts receivable and inventory) including, but not limited to, all equipment used in EMS’s metal cladding operation consisting of furnaces, rolling mills, winders, slitters and production lines, as well as all contract rights, patents and licenses, (ii) a first priority mortgage over real property located in Hamburg, Pennsylvania, (iii) a pledge of the equity of EMS, and (iv) a second priority security interest in all of EMS’s accounts receivable and inventory. In connection with the loan, Fund Fourteen collected a closing fee in the amount of $96,000.Throughout the term of the loan, Fund Fourteen will collect an annual collateral monitoring fee in the amount of $48,000 on each anniversary of the loan.In the event that EMS prepays the loan, the annual collateral monitoring fee will be due upon prepayment by EMS.Fund Fourteen paid an acquisition fee to the Investment Manager in the amount of $120,000 relating to Fund Fourteen’s investment in this transaction. S - 2 Note Receivable Secured by Lifting and Transportation Equipment On September 24, 2010, Fund Fourteen participated in an approximately $150,000,000 loan facility by making a secured term loan to Northern Crane Services Inc. (“Northern Crane”) in the amount of $5,250,000.Interest on the loan accrues at a rate of 15.75% per year and is payable quarterly in arrears for a period of fifty-four months beginning on October 1, 2010.With the final payment, Fund Fourteen will receive a one time balloon payment in the aggregate amount of 32.50% of the outstanding loan amount. The loan is secured by, among other things, a second priority security interest in all of the assets of Northern Crane and its subsidiaries, consisting of (i) lifting and transportation equipment such as all-terrain, crawler, rough terrain, carry deck/hydraulic, and boom truck cranes, heavy haul tractors, and multi-axle platform trailers, (ii) accounts receivable, (iii) any other existing or future assets owned by Northern Crane and its subsidiaries, and (iv) a pledge of the equity of Northern Crane and its subsidiaries. In connection with the loan, Fund Fourteen collected (i) closing fees in the amount of $105,000 and (ii) interim interest in the amount of $16,078 for the period from September 24th through September 30th.All of Northern Crane’s and its subsidiaries’ obligations under the loan are guaranteed by their ultimate parent company, NC Services Group Ltd., and its subsidiaries.Fund Fourteen paid an acquisition fee to the Investment Manager in the amount of $490,000 relating to Fund Fourteen’s investment in this transaction. Note Receivable Secured by Building Contract and Refund Guarantee On September 27, 2010, Fund Fourteen, through its wholly-owned subsidiary, ICON SE, LLC (“ICON SE”), participated in an approximately $46,000,000 loan facility by agreeing to make a secured term loan to SE Shipping Lines Pte. Ltd. (“SE Shipping”) for the purchase of a new build heavy lift vessel and accompanying equipment.The aggregate principal amount of ICON SE’s loan is $18,000,000 and will be made to SE Shipping in six installments.Each installment will be made on the basis of certain building milestones having been met, but no installment shall occur after November 27, 2012.Interest on the loan accrues at a rate of 18% per year and is payable monthly in arrears for a period of twenty-four months from the delivery date of the vessel.With the final payment, ICON SE will receive a one time balloon payment equal to 76% of the amount of the loan then outstanding as of the delivery date of the vessel. The loan is secured by (i) an assignment of the building contract and refund guarantee, (ii) an assignment of the contract of affreightment in respect of the vessel, (iii) a first priority security interest over a bank account in which SE Shipping will deposit $1,000,000 as security for the benefit of ICON SE, (iv) a second priority security interest in the vessel, and (v) a second priority security interest in the earnings from the vessel and any insurance proceeds. In connection with the loan, ICON SE will collect a commitment fee at a rate of 2% per year on the undrawn loan amount from September 27, 2010 until the earlier of (i) the final drawing, (ii) the date of any voluntary prepayment prior to the delivery date of the vessel, (iii) the delivery date of the vessel, and (iv) November 27, 2012.All of SE Shipping’s obligations under the loan will be guaranteed by a bank acceptable to ICON SE.Fund Fourteen paid an acquisition fee to the Investment Manager in the amount of approximately $1,160,000 relating to this transaction. As of September 30, 2010, no amounts were funded under the loan agreement. S - 3 Carrier Vessels On September 29, 2010, Fund Fourteen, through its wholly-owned subsidiaries, ICON Amazing, LLC (“ICON Amazing”) and ICON Fantastic, LLC (“ICON Fantastic”), entered into memoranda of agreement to purchase the supramax bulk carrier vessels, the Amazing and the Fantastic, from Amazing Shipping Ltd. (“ASL”) and Fantastic Shipping Ltd. (“FSL”), wholly-owned subsidiaries of Geden Holdings Limited (“Geden”), for the aggregate purchase price of $67,000,000.Simultaneously with these acquisitions, which closed on October 1, 2010, the Amazing and the Fantastic were bareboat chartered back to ASL and FSL, respectively, for a period of seven years commencing on October 1, 2010.The purchase price of the vessels consisted of $23,450,000 in cash and a non-recourse loan in the amount of $43,550,000.Fund Fourteen paid the aggregate amount of $21,943,000 of the purchase price to ASL and FSL and acquisition fees of $1,675,000 to the Investment Manager as of September 30, 2010. In connection with the transactions, Fund Fourteen collected an arrangement fee in the amount of $670,000.All of ASL’s and FSL’s obligations under the bareboat charters are guaranteed by Geden. Risks Related to Our Business The disclosure under the heading “Risk Factors” beginning on page 13 of the Prospectus, dated May 5, 2010, as amended by Supplement No. 1, dated May 14, 2010, and Supplement No. 2, dated August 16, 2010, is hereby revised by replacing the first sentence of the fourth risk factor under the heading “Risks Related to Our Business” in its entirety by the following: As of November 5, 2010, six of the thirteen other public equipment leasing and finance funds that our Investment Manager sponsored have completed operations and have been liquidated. Risks Related to Our Organization and Structure The disclosure under the heading “Risk Factors” beginning on page 13 of the Prospectus, dated May 5, 2010, as amended by Supplement No. 1, dated May 14, 2010, and Supplement No. 2, dated August 16, 2010, is hereby revised by replacing the third sentence of the second risk factor under the heading “Risks Related to Our Organization and Structure” in its entirety by the following: As of November 5, 2010, our Investment Manager, an affiliate of our General Partner, is managing seven other public equipment leasing and finance funds. Funds Sponsored by Affiliates of Fund Fourteen’s General Partner The disclosure under the heading “Funds Sponsored by Affiliates of Our General Partner” beginning on page 54 of the Prospectus, dated May 5, 2010, as amended by Supplement No. 1, dated May 14, 2010, and Supplement No. 2, dated August 16, 2010, is hereby revised by replacing the third and fourth paragraphs in their entirety by the following: The foregoing equipment leasing and finance funds, all of which were publicly offered equipment leasing and financing limited partnerships or limited liability companies, are referred to collectively as the equipment leasing and finance funds sponsored by our Investment Manager. Affiliates of our General Partner have also engaged in the past, and our General Partner and its affiliates may in the future engage, in the business of brokering or acquiring investments in Capital Assets that do not meet the investment criteria our General Partner has established for us and for the equipment leasing and finance funds sponsored by it and/or its affiliates, such as the criteria for creditworthiness, Capital Asset types, excess transaction size or concentration by lessee/borrower, location or industry. As of November 5, 2010, six of the thirteen other public equipment leasing and finance funds that our Investment Manager sponsored have completed operations and have been liquidated. These equipment leasing and finance funds had different investment objectives than us and were primarily operated by individuals who have not been part of either our General Partner’s or Investment Manager’s current management team. A brief financial summary of the performance of those completed funds follows. S - 4 Recent Potentially Adverse Business Developments or Conditions The disclosure under the heading “Funds Sponsored by Affiliates of Our General Partner – Recent Potentially Adverse Business Developments or Conditions” on pages 59 through 63 of the Prospectus, dated May 5, 2010, as amended by Supplement No. 1, dated May 14, 2010, and Supplement No. 2, dated August 16, 2010, is hereby replaced in its entirety by the following: Recent Potentially Adverse Business Developments or Conditions In general, the global credit markets have deteriorated significantly over the past two years. As a result, our Investment Manager has evaluated the impact of the condition of the credit markets on our ability to obtain debt financing in the future should it be desirable and does not expect that there will be any material impact on our ability to obtain debt financing in the future if it is desirable. As discussed above, we expect to rely less on the use of significant non-recourse indebtedness to achieve our investment objectives than the other equipment leasing and finance funds sponsored by previous management and, therefore, our Investment Manager believes that we can meet our investment objectives even if we are unable to obtain debt financing on satisfactory terms. Recent statistical data on domestic financing markets indicates that domestic financing volume in general and equipment leasing volume in particular has generally deteriorated over the past two years. As noted previously, while some of the reduction in the domestic market in general is due to voluntary and involuntary deleveraging by corporate borrowers, some of the other main factors cited for the decline in outstanding commercial lending and financing volume include the following: • lack of liquidity to provide new financing and/or refinancing; • heightened credit standards and lending criteria (including ever-increasing spreads, fees, and other costs, as well as lower advance rates and shorter tenors, among other factors) that have hampered some demand for and issuance of new financing and/or refinancing; • net charge offs of and write-downs on outstanding financings; and • many lenders being sidetracked from providing new lending by industry consolidation, management of existing portfolios and relationships, and amendments (principally covenant relief and “amend and extend”). In addition, the volume of issuance of high yield bonds and, to a lesser extent, investment grade bonds has risen significantly over the past few quarters, a significant portion of the proceeds of which have been used to pay down and/or refinance existing commercial and industrial loans. As a result, financial institutions and other financing providers with liquidity to provide financing can do so selectively, at higher spreads and other more favorable terms than have been available in many years. S - 5 A significant portion of the statistical data regarding the domestic equipment financing market’s performance is provided by the equipment financing divisions of commercial and industrial banks, large independent leasing and finance companies, and captive and vendor leasing and finance companies. These institutions generally provide financing to companies seeking to lease or finance small ticket and micro ticket equipment, use credit scoring methodologies to underwrite a lessee’s or borrower’s creditworthiness, and rely heavily on the issuance of commercial paper and/or lines of credit from other financial institutions to finance new business. On the other hand, our investment objectives and strategy focus on financing middle- to large-ticket, business-essential equipment and other capital assets, we typically underwrite and structure such financing in a manner similar to providers of senior indebtedness (i.e., our underwriting includes both creditworthiness and asset due diligence and considerations and our structuring often includes guarantees, equity pledges, warrants, liens on related assets, etc.), and we are not reliant on receiving outside financing through the issuance of commercial paper or from lines of credit to finance new business or meet our investment objectives. Accordingly, the performance of the overall equipment financing market is not directly correlated to our performance and our Investment Manager does not expect that there will be any material adverse impact on the demand for the Capital Assets that we will in the future acquire or invest in. Moreover, in light of the tightening of the credit markets, our Investment Manager has reviewed and expects to continue to review more potential financing opportunities than it has in its history. As such, because we focus on providing structured financing to companies that are either under-banked or unappreciated by conventional finance sources, or have become so due to conditions in the credit markets, we expect to be able to capitalize on making favorable investments that will in turn enable us to meet our investment objectives. The U.S. economy entered into a recession in December 2007 and the rate of payment defaults by borrowers generally has risen significantly since. Nevertheless, since the onset of the recession, none of the other equipment leasing and financing funds managed by our Investment Manager have experienced any material defaults in payment to them that our Investment Manager expects would materially impact their liquidity, cash flows or profitability. Some of these funds have disclosed certain potentially adverse business developments or conditions in their Annual Reports on Form 10-K for the years ended December 31, 2009 and 2008 and their Quarterly Reports on Form 10-Q for the periods ended March 31, 2010, June 30, 2010 and September 30, 2010. Except as disclosed above, our Investment Manager does not expect that any of these events will materially impact such funds’ liquidity, cash flows or profitability at this time. These events include: (i) On September 5, 2008, several of our affiliates entered into an amended forbearance agreement with MW Universal, Inc. (“MWU”), LC Manufacturing, LLC (“LC Manufacturing”), MW Crow, Inc. (“Crow”) and seven other subsidiaries of MWU (collectively, the “MWU entities”) to cure certain non-payment related defaults by the MWU entities under their lease covenants. The terms of the agreement included, among other things, the pledge of additional collateral and the grant of a warrant for the purchase of 12% of the fully diluted common stock of MWU. On February 27, 2009, several of our affiliates entered into a further amended forbearance agreement with the MWU entities to cure certain lease defaults. In consideration for restructuring LC Manufacturing’s lease payment schedule, one of our affiliates received, among other things, a warrant to purchase 10% of the fully diluted membership interests of LC Manufacturing, at an aggregate exercise price of $1,000, exercisable until March 31, 2015. The forbearance agreement, as amended, was entered into to provide the MWU entities with additional flexibility during these tough economic times, while at the same time attempting to preserve our affiliates’ projected economic return on their investments. On June 1, 2009, one of our affiliates amended and restructured the master lease agreement with LC Manufacturing to reduce the assets under lease and entered into a new 43-month lease with Metavation, LLC for the assets previously under lease with LC Manufacturing. In consideration for restructuring LC Manufacturing’s lease payment schedule, our affiliate received a warrant to purchase 65% of the fully diluted membership interests of LC Manufacturing, at an aggregate exercise price of $1,000, exercisable until March 31, 2015. On January 13, 2010, our affiliate further amended the lease with LC Manufacturing to reduce LC Manufacturing’s payment obligations under the lease and to provide our affiliate with an excess cash flow sweep in the event that excess cash flow becomes available in the future. On May 31, 2010, MWU sold its equity interest in LC Manufacturing to an entity controlled by LC Manufacturing’s management and the personal guaranty of MWU’s principal was reduced to $6,500,000 with respect to LC Manufacturing. On September 30, 2010, our affiliate further amended the lease with LC Manufacturing to reduce LC Manufacturing’s monthly rental payments to $25,000 through December 31, 2011.In consideration for reducing the monthly rent, LC Manufacturing agreed to an increase in the amount of the end of lease purchase option to approximately $4,000,000; S - 6 (ii) On January 21, 2009, Fund Nine filed a lawsuit in the U.S. District Court for the Southern District of New York against Wildwood Industries, Inc. (a Fund Nine lessee, “Wildwood”) and its owners who guaranteed Wildwood’s obligations for breaches of the leases and guarantees related to Wildwood’s failure to make rental payments. On March 5, 2009, an involuntary petition under Chapter 11 of the U.S. Bankruptcy Code was filed against Wildwood by three of Wildwood’s creditors in U.S. Bankruptcy Court. On September 18, 2009, the involuntary petition under Chapter 11 was converted into a proceeding under Chapter 7 by the U.S. Bankruptcy Court Trustee. Fund Nine does not expect to receive any further recovery from Wildwood; (iii) On February 11, 2009, Pliant Corporation (“Pliant”) (a lessee of a joint venture between Fund Eleven and Fund Twelve) commenced a voluntary Chapter 11 proceeding in U.S. Bankruptcy Court to eliminate all of its high yield debt. In connection with this action, Pliant submitted a financial restructuring plan to eliminate its debt as part of a pre-negotiated package with its high yield creditors. On September 22, 2009, Pliant assumed its lease with our affiliates’ joint venture and on December 3, 2009, Pliant emerged from bankruptcy. To date, Pliant has made all of its lease payments; (iv) On February 17, 2009, Appleton Papers, Inc. (a Fund Twelve borrower, “Appleton”) notified Fund Twelve that it was in breach of a financial covenant contained in its secured term loans. As a result of this breach, the parties agreed to increase the interest rate on the term note from 12.5% to 14.25% per year beginning with the payment due on March 1, 2009. On February 26, 2010, Fund Twelve amended certain financial covenants in the loan agreement with Appleton. In consideration for amending the loan agreement, Fund Twelve received an amendment fee in the amount of approximately $117,000 from Appleton. On July 20, 2010, Fund Twelve amended the loan agreement to release two borrowers, American Plastics Company, Inc. and New England Extrusion, Inc., that were being sold by Appleton to a third party. In consideration for amending the loan agreement, Fund Twelve received an amendment fee in the amount of $40,000 from Appleton. On November 1, 2010, Appleton satisfied in full its remaining obligations under the loan agreement by prepaying the aggregate outstanding principal and interest in the amount of approximately $17,730,000. In connection with the prepayment, Fund Twelve collected an additional prepayment fee in the amount of $1,210,000; (v) On March 1, 2009, Spansion LLC (a Fund Nine lessee, “Spansion”) filed a petition for reorganization under Chapter 11 of the U.S. Bankruptcy Code in the U.S. Bankruptcy Court. On March 12, 2009, Spansion rejected the two leases that were renewed on April 1, 2008. The equipment under these two leases was returned on June 3, 2009. Based on our Investment Manager’s assessment of the equipment and knowledge of the market for such equipment, Fund Nine recorded an impairment charge for the year ended December 31, 2009. In addition, Spansion affirmed a lease that was extended on July 1, 2008. On July 29, 2009, Fund Nine sold all of the equipment subject to the affirmed lease to Spansion. On February 22, 2010, the U.S. Bankruptcy Court approved a stipulation between Fund Nine and Spansion allowing Fund Nine’s administrative expense claim in the amount of $89,813 and unsecured claim in the amount of $268,987. On March 22, 2010, Fund Nine sold its unsecured claim to a third party for $161,392.20. During the three months ended March 31, 2010, Fund Nine sold the equipment subject to the rejected leases for approximately $91,000; (vi) Fund Ten restructured its lease financing with Premier Telecom Contracts Limited (“Premier”) in exchange for control of the equity of Premier’s parent company until such time as Fund Ten receives its expected return on its investment. In addition, during 2009, Fund Ten recorded an impairment loss of approximately $1,513,000 related to Premier; S - 7 (vii) Fund Eleven restructured the payment obligations of MWU and another of its subsidiaries, W Forge Holdings, Inc. (“W. Forge”), in a manner that should permit such parties to have additional flexibility during these tough economic times, while at the same time attempting to preserve Fund Eleven’s projected economic return on its investment. In consideration for this restructuring, Fund Eleven received, among other things, a $200,000 arrangement fee payable at the conclusion of the lease term and a warrant to purchase 20% of the fully diluted common stock of W. Forge, at an exercise price of $0.01 per share, exercisable for a period of five years from the grant date. Subsequently, as further consideration for additional restructuring of W. Forge’s lease payment schedule, Fund Eleven received a warrant from W. Forge to purchase an additional 20% of its fully diluted common stock, at an aggregate purchase price of $1,000, exercisable until March 31, 2015. On December 31, 2009, Fund Eleven and W. Forge agreed to terminate their lease. Simultaneously with the termination, Fund Eleven sold the equipment to W. Forge; (viii) On April 15, 2009, Groupe Henri Heuliez (the guarantor of Fund Eleven’s leases with Heuliez SA (“HSA”) and Heuliez Investissements SNC (with HSA, “Heuliez”)) and HSA filed for “Redressement Judiciaire,” a proceeding under French law similar to a Chapter 11 reorganization under the U.S. Bankruptcy Code. Heuliez subsequently filed for Redressement Judiciaire on June 10, 2009. Since the time of the Redressement Judiciaire filings, two French government agencies agreed to provide Heuliez with financial support and a third party, Bernard Krief Consultants (“BKC”), agreed to purchase Heuliez. On July 8, 2009, the French Commercial Court approved the sale of Heuliez to BKC, which approval included the transfer of Fund Eleven’s leases. Subsequently, BKC defaulted on its obligation to purchase Heuliez and Heuliez re-entered Redressement Judiciaire. On June 30, 2010, the administrator for the Redressement Judiciaire sold Heuliez to Baelen Gaillard (“Baelen”). Fund Eleven and Baelen have agreed to restructure Fund Eleven’s leases so that Fund Eleven can recover its investment; (ix) On July 28, 2009, Fund Ten terminated its lease with MW Monroe Plastics, Inc., a subsidiary of MWU (“Monroe”), and transferred title to the machining and metal working equipment to Cerion MPI, LLC (“MPI”), an affiliate of Monroe, in consideration for MPI transferring title to equipment of at least equal or greater fair market value to Fund Ten. Beginning August 1, 2009, Fund Ten entered into a lease with MPI for such equipment for a term of 41 months. On July 26, 2010, Fund Ten, in consideration for all amounts due under the lease, sold the equipment to MPI and terminated the lease. In addition, also on July 26, 2010, MPI satisfied in full its obligations under a promissory note issued to Fund Eleven; (x) Due to the global downturn in the automotive industry, Sealynx Automotive Transieres SAS (a Fund Twelve lessee, “Sealynx”) requested a restructuring of its lease payments. Fund Twelve agreed to reduce Sealynx’s lease payments during the three months ended September 30, 2009. On January 4, 2010, Fund Twelve restructured Sealynx’s payment obligations under its lease to provide Sealynx with cash flow flexibility while at the same time attempting to preserve Fund Twelve’s projected economic return on its investment. As additional security for restructuring the payment obligations, Fund Twelve received an additional mortgage on certain real property owned by Sealynx in Charleval, France. On July 5, 2010, Sealynx filed for a conciliation procedure with the Commercial Court of Nanterre requesting that it be permitted to repay, over a two-year period, approximately $1,900,000 of rental payments that had been due to Fund Twelve on July 1, 2010. The Commercial Court of Nanterre has not yet ruled on Sealynx’s request; S - 8 (xi) On September 23, 2009, Fund Eleven defaulted on a non-recourse long-term loan with BNP Paribas (“Paribas,” f/k/a Fortis Bank SA/NV) related to the four Handymax product tankers, the M/T Doubtless, the M/T Faithful, the M/T Spotless, and the M/T Vanguard, due to the failure to make required payments under the loan agreement following the termination of the bareboat charters. In addition, during 2009, Fund Eleven recognized a non-cash impairment charge of approximately $5,827,000 relating to the write down in value of the M/T Faithful. On April 1, 2010, Fund Eleven amended the terms of the loan with Paribas, at which time Paribas agreed to waive all defaults under the loan. On April 30, 2010, in connection with the amendment of the loan, the time charters underlying the M/T Doubtless, the M/T Spotless and the M/T Vanguard were extended until November 15, 2010. On May 29, 2010, Fund Eleven entered into a ten-month time charter for the M/T Faithful. On September 30, 2010, Fund Eleven entered into a memorandum of agreement to sell the M/T Faithful. Fund Eleven recorded non-cash impairment charges of approximately $402,000 related to the proposed sale of the M/T Faithful and approximately $7,753,000 related to the write down of the M/T Doubtless, the M/T Spotless and the M/T Vanguard to fair value as of September 30, 2010. On October 6, 2010, Fund Eleven entered into a memorandum of agreement to sell the M/T Vanguard at the expiration of its time charter. On October 13, 2010, Fund Eleven terminated the M/T Faithful time charter and sold the M/T Faithful; (xii) In October 2009, certain facts came to light that led our Investment Manager to believe that Equipment Acquisition Resources, Inc. (a lessee of a joint venture between Fund Eleven and Fund Twelve, “EAR”) was perpetrating a fraud against EAR’s lenders, including ICON EAR, LLC and ICON EAR II, LLC (collectively, “ICON EAR”). On October 23, 2009, EAR filed a petition for reorganization under Chapter 11 of the U.S. Bankruptcy Code. Due to the bankruptcy filing and ongoing investigation regarding the alleged fraud, at this time it is not possible to determine ICON EAR’s ability to collect the amounts due to them in accordance with the leases or the security received. In addition, during 2009, Fund Eleven and Fund Twelve recognized non-cash impairment charges relating to the write down in value of the semiconductor manufacturing equipment. On June 2, 2010, ICON EAR sold a parcel of real property in Jackson Hole, Wyoming that was received as additional security under the leases for a net purchase price of approximately $757,000. On June 7, 2010, ICON EAR received judgments in New York State Supreme Court against two principals of EAR who had guaranteed EAR’s lease obligations. ICON EAR has had the New York State Supreme Court judgments recognized in Illinois, where the principals live, and is attempting to collect on such judgments. At this time, it is not possible to determine ICON EAR’s ability to collect the amounts due under the leases from EAR’s principals. In addition, during the three months ended June 30, 2010, Fund Eleven and Fund Twelve recognized non-cash impairment charges relating to the write down in value of the remaining parcels of real property located in Jackson Hole, Wyoming; (xiii) On October 30, 2009, Fund Ten amended the bareboat charters for two container vessels, the ZIM Canada and the ZIM Korea, to restructure each respective charterer’s payment obligations. The charter for the ZIM Canada was extended from June 30, 2014 to March 31, 2017 and the charter for the ZIM Korea was extended from June 30, 2014 to March 31, 2016. The purpose of the restructuring was to provide the charterers with additional flexibility while at the same time attempting to preserve Fund Ten’s projected economic return on its investment; (xiv) On October 30, 2009, Fund Eleven amended the bareboat charters for the four container vessels, the ZIM Andaman Sea, the ZIM Hong Kong, the ZIM Israel and the ZIM Japan Sea (collectively, the “ZIM Vessels”), to restructure each respective charterer’s payment obligations so that Fund Eleven will continue to receive payments through September 30, 2014 in accordance with each amended charter. In addition, during 2009, Fund Eleven recognized a non-cash impairment charge of approximately $35,147,000 relating to the write down in value of the four container vessels. On February 9, 2010, Fund Eleven amended the facility agreement with HSH Nordbank AG to correspond with the revised payment schedule in the charter amendments, which also cured the default under the loan agreement as of December 31, 2009. On September 23, 2010, Fund Eleven entered into memoranda of agreement to sell the ZIM Vessels to unaffiliated third parties. On November 10, 2010, Fund Eleven sold the ZIM Japan Sea pursuant to the terms of the applicable memorandum of agreement. The proceeds of the sale were used to make a prepayment under the facility agreement with HSH Nordbank AG; S - 9 (xv) On December 10, 2009, Fund Eleven restructured the lease payment obligations of Teal Jones Group and Teal Jones Lumber Services, Inc. to provide them with cash flow flexibility while at the same time attempting to preserve Fund Eleven’s projected economic return on its investment; (xvi) On February 22, 2010, Fund Ten received notice that its leases with Saturn Corporation (“Saturn”) were being rejected by General Motors Company (“GM”) in conjunction with GM’s petition for reorganization under Chapter 11 of the U.S. Bankruptcy Code, filed on June 1, 2009, in which Saturn was named as a debtor. In March 2010, Fund Ten sold all of the equipment subject to lease with Saturn to unaffiliated third parties; (xvii) On September 1, 2010, Fund Eleven amended its schedule with AMI Manchester, LLC and Gallant Steel, Inc. (collectively, “AMI”) to restructure AMI’s payment obligations and extend the base term of the schedule through December 31, 2013; (xviii) On September 20, 2010, Fund Twelve and Fund Fourteen were notified that Quattro Plant Limited (a borrower from a joint venture between Fund Twelve and Fund Fourteen, “Quattro Plant”) was in default under its senior loan agreement with KBC Bank N.V. As a result of the default, Quattro Plant’s principal payment obligations to the joint venture were suspended. During the suspension period, the joint venture received interest only payments from Quattro Plant. Subsequent to September 30, 2010, Quattro Plant cured the default under its senior loan agreement and was permitted to begin making payments of principal to the joint venture beginning November 1, 2010; (xix) As of September 30, 2010, our Investment Manager determined that the expected future proceeds from Fund Nine’s 90% interest in unguaranteed residual values of manufacturing and technology equipment, acquired from Summit Asset Management Limited in December 2003, would be insufficient to cover the residual position of the remaining investment. As a result, Fund Nine recognized a $250,000 impairment loss on the investment in unguaranteed residual values; and (xx) On September 30, 2010, Fund Ten, Fund Eleven and Fund Twelve terminated their credit support agreement, pursuant to which losses incurred by any of them with respect to any financing provided to any subsidiary of MWU would be shared among them in proportion to their respective capital investments. Simultaneously with the termination, Fund Eleven and Fund Twelve formed ICON MW, LLC (“ICON MW”) and, as contemplated by the credit support agreement, each of Fund Eleven and Fund Twelve contributed all of its interest in the assets related to the financing of the MWU subsidiaries to ICON MW to extinguish its obligations under the credit support agreement and receive an ownership interest in ICON MW. Fund Ten contributed assets in the form of a cash payment to Fund Twelve to extinguish its obligations under the credit support agreement. The methodology used to determine the ownership interests in ICON MW and the settlement amount that Fund Ten paid was at the discretion of our Investment Manager. Although our Investment Manager expects that our affiliates’ lessees, borrowers and other financial counterparties will ultimately be able to satisfy their obligations to our affiliates, our Investment Manager will continue to review and evaluate the impact of the recession on our affiliates’ lessees, borrowers and other financial counterparties and take such action as it deems necessary to mitigate any adverse developments. S - 10 The information presented in this section and the tables included as Exhibit B to this prospectus represent historical results of equipment leasing and finance funds sponsored by our Investment Manager. If you purchase our Interests, you will not have any ownership interest in any other businesses sponsored or owned by our Investment Manager or its affiliates as a result of your purchase. You should not assume that you will experience returns, if any, comparable to those experienced by investors in equipment leasing and finance funds sponsored by our Investment Manager and its affiliates. Liquidation Track Record of Other Equipment Leasing and Finance Funds Sponsored by our Investment Manager The disclosure under the heading “Funds Sponsored by Affiliates of Our General Partner – Liquidation Track Record of Other Equipment Leasing and Finance Funds Sponsored by our Investment Manager” on pages 63 through 65 of the Prospectus, dated May 5, 2010, as amended by Supplement No. 1, dated May 14, 2010, and Supplement No. 2, dated August 16, 2010, is hereby revised by replacing the first paragraph in its entirety by the following: As of the date hereof, of the thirteen prior public equipment leasing and finance funds sponsored by our Investment Manager (the “Prior Funds”), six have been liquidated and dissolved (Series A, Series B, Series C, Series D, Series E and LP Six) and two Prior Funds have each transferred all of its assets to a liquidating trust for the benefit of the limited partners, now the beneficial owners (LP Seven and Fund Eight A). As of the date hereof, out of the remaining five Prior Funds, three are currently in the Prior Fund’s “liquidation period” (Fund Eight B, Fund Nine and Fund Ten), and two are in the Prior Fund’s “reinvestment period” or “operating period” (Fund Eleven and Fund Twelve). Relationships with Some of Our General Partner’s Affiliates The disclosure under the heading “Relationships with Some of Our General Partner’s Affiliates” on page 66 of the Prospectus, dated May 5, 2010, as amended by Supplement No. 1, dated May 14, 2010, and Supplement No. 2, dated August 16, 2010, is hereby revised by replacing the first paragraph in its entirety by the following: The following diagram shows our relationship to our General Partner and some of its affiliates: General Partner’s Discussion and Analysis of Results of Operations and Financial Condition The disclosure under the heading “General Partner’s Discussion and Analysis of Results of Operations and Financial Condition – Overview” beginning on page 107 of the Prospectus, dated May 5, 2010, as amended by Supplement No. 1, dated May 14, 2010, and Supplement No. 2, dated August 16, 2010, is hereby revised by replacing the sixth paragraph in its entirety by the following: Our General Partner manages and controls our business affairs, including, but not limited to, our investments in Capital Assets, under the terms of our Partnership Agreement. Our Investment Manager, an affiliate of our General Partner, originates and services our investments. Our Investment Manager also sponsored and manages seven other public equipment leasing and finance funds. S - 11 Certain Financial Information of ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. for the Quarter Ended September 30, 2010 ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. (A Delaware Limited Partnership) Consolidated Balance Sheets Assets September 30, December 31, (unaudited) Cash and cash equivalents $ $ Net investment in finance lease - Leased equipment at cost (less accumulated depreciation of $3,168,215 and $649,453, respectively) Notes receivable - Investments in joint ventures Deferred charges, net Other assets, net Asset purchase deposits - Total Assets $ $ Liabilities and Equity Liabilities: Deferred revenue $ $ Due to General Partner and affiliates Accrued expenses and other liabilities Total Liabilities Commitments and contingencies (Note 10) Equity: Partners’ Equity (Deficit) Limited Partners General Partner ) ) Total Partners’ Equity Noncontrolling Interest - Total Equity Total Liabilities and Equity $ $ See accompanying notes to consolidated financial statements. S - 12 ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. (A Delaware Limited Partnership) Consolidated Statements of Operations (unaudited) Period from June 19, 2009 (Commencement of Operations) through September 30, 2009 Three Months Ended September 30, Nine Months Ended September 30, 2010 Revenue: Rental income $ Finance income - - Income from investments in joint ventures Interest and other income Total revenue Expenses: Management fees Administrative expense reimbursements General and administrative Interest - - Depreciation and amortization Total expenses Net income (loss) ) ) Less: Net income attributable to noncontrolling interest - - Net income (loss) attributable to Fund Fourteen $ $ ) $ $ ) Net income (loss) attributable to Fund Fourteen allocable to: Limited Partners $ $ ) $ $ ) General Partner ) ) $ $ ) $ $ ) Weighted average number of limited partnership interests outstanding Net income (loss) attributable to Fund Fourteen per weighted average limited partnership interest outstanding $ $ ) $ $ ) See accompanying notes to consolidated financial statements. S - 13 ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. (A Delaware Limited Partnership) Consolidated Statements of Changes in Equity Partners' Equity Limited Total Partnership Limited Partners’ Noncontrolling Total Interests Partners General Partner Equity Interest Equity Balance, December 31, 2009 $ $ ) $ $ - $ Net income - - Proceeds from sale of limited partnership interests - - Sales and offering expenses - ) - ) - ) Cash distributions - ) ) ) - ) Balance, March 31, 2010 (unaudited) ) - Net loss - ) Proceeds from sale of limited partnership interests - - Sales and offering expenses - ) - ) - ) Cash distributions - ) Investment by noncontrolling interest - ) (5
